Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the claim amendments and remarks filed / dated August 13, 2021.  

Allowable Subject Matter

The numbering of original claims 1-12 is maintained.  NEW claim 13 has been canceled, and no other new claim{s} has/have been added.
  
The Office deems Applicant’s latest claim amendments to the pending claims, entered via an Examiner's amendment (below), persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of 
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Derek C. Dailey, Reg. No. 65,562) on 10/25/2021.

3. The application has been amended as follows:
In the Claims:Please AMEND claim 1 as follows:
1. (Currently Amended) 
during the first transaction, transmitting from the first device to the second device a maximum acceptable delay time between the end of the first transaction and the start of the second transaction, and an explicit indication of the type of message characterizing the start of the second transaction, and triggering, by the second device, a timer for the delay time, wherein during the first transaction, the maximum acceptable delay time between the end of the first transaction and the start of the second transaction and the explicit indication of the type of message characterizing the start of the second transaction are transmitted from the first device to the second device in a single message.



3. (Previously Presented) The method as claimed in claim 1, wherein the first device and the second device comprise SIP (Session Initiation Protocol) agents, and wherein the type of message characterizing the start of the second transaction is an SIP method.

Please AMEND claim 4 as follows:
4. (Currently Amended)  comprising  electronic circuitry, the communication device configured to, when the device is in communication with a second communication device, a protocol of the communication comprising at least a first transaction and a second transaction subsequent to the first transaction, transmit to the second device during the first transaction:
a maximum acceptable delay time between the end of the first transaction and the start of the second transaction, and 
an explicit indication of the type of message characterizing the start of the second transaction, 
wherein during the first transaction, the maximum acceptable delay time between the end of the first transaction and the start of the second transaction and the explicit indication of the type of message characterizing the start of the second transaction are transmitted from the first device to the second device in a single message.
 

Please AMEND claim 5 as follows:
5. (Currently Amended)  comprising  electronic circuitry, the communication device configured to, when the device is in communication with another communication device, a protocol of the communication comprising at least a first transaction and a second transaction subsequent to the first transaction: 
receive from the first device, during the first transaction: 
a maximum acceptable delay time between the end of the first transaction and the start of the second transaction, and 
an explicit indication of the type of message characterizing the start of the second transaction, and 
trigger a timer for said delay time,
wherein during the first transaction, the maximum acceptable delay time between the end of the first transaction and the start of the second transaction and the explicit indication of the type of message characterizing the start of the second transaction are transmitted from the first device to the second device in a single message.

6. (Previously Presented) The communication device as claimed in claim 5, the communication device further configured to, when the communication is associated with at least one dialog, no longer take account of the delay time if the first device releases the dialog before the delay time has elapsed.



8. (Previously Presented) The communication device as claimed in claim 4, wherein the communication device is accommodated in a client device.

9. (Previously Presented) The communication device as claimed in claim 4, wherein the communication device is accommodated in a server.

Please AMEND claim 10 as follows:
10. (Currently Amended)  :
 both comprising electronic circuitry, the other communication device configured to:
receive from the first device, during the first transaction: 
the maximum acceptable delay time between the end of the first transaction and the start of the second transaction, and 
the explicit indication of the type of message characterizing the start of the second transaction, and 
trigger a timer for the delay time,
wherein during the first transaction, the maximum acceptable delay time between the end of the first transaction and the start of the second transaction and the explicit indication of the type of message characterizing the start of the second transaction are transmitted from the first device to the second device in a single message.

11. (Previously Presented) A non-transitory computer-readable storage having stored thereon instructions which, when executed by a processor, cause the processor to implement the method as claimed in claim 1.

12. (Previously Presented) A computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement the method as claimed in claim 1.

Please AMEND claim 13 as follows:
13. (Canceled) 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451